Citation Nr: 0517133	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  90-49 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a left hip 
disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 19, 1970, to 
August 20, 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1988 decision of the 
Manchester, New Hampshire, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the veteran's claims 
of entitlement to service connection for bilateral hip 
disabilities.  This case also comes before the Board on 
appeal from a February 1989 decision by the RO, which denied 
entitlement to service connection for a low back disability.  
This case has been certified to the Board by the Togus, 
Maine, VARO.

The veteran and his mother appeared at hearings held at the 
RO on March 21, 1989, and October 17, 1989.  Transcripts of 
those hearings have been associated with the record on 
appeal.

In June 1990, the Board remanded the claims for service 
connection for a bilateral hip disability and a low back 
disability to the RO for issuance of a supplemental statement 
of the case with citations to the appropriate law and 
regulations.

On December 3, 1990, a hearing was held in Manchester, New 
Hampshire, before L. W. Tobin, who was the Veterans Law Judge 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(b), (c) (West 2002).  A transcript of 
that hearing has been associated with the record on appeal.

In June 1991, the Board remanded the claims for service 
connection for a bilateral hip disability and a low back 
disability to the RO for review of additional service medical 
records.

The Board denied the claims in September 1992, and the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
An October 1993 Court order granted a joint motion of the 
parties to vacate and remand the September 1992 Board 
decision.  The Board remanded the case in March 1994 and, 
after the case was returned to the Board, an opinion was 
obtained from an independent medical expert (IME) in April 
1996.

In August 1996, the Board again denied the claims, and the 
veteran again appealed to the Court.  In August 1997, the 
parties made a joint motion to vacate and remand the August 
1996 Board decision, and such motion was granted by an August 
1997 Court order.  In January 1998, the Board remanded the 
case to the RO for review of additional evidence.

After the case was returned to the Board, the Board, in June 
2000, again denied the veteran's claims.  In November 2003, 
the Court vacated and remanded the June 2000 Board decision.

In a November 23, 2004 letter, the Board advised the veteran 
and his attorney that Judge Tobin was no longer employed by 
the Board.  The veteran was offered the opportunity for a 
hearing before another Veterans Law Judge.  See 38 C.F.R. 
§ 20.707 (2004).  The veteran and his representative 
responded that the veteran did not want an additional 
hearing.

The Board notes that the November 2003 Order from the Court 
held that the June 2000 Board decision provided insufficient 
reasons and bases with respect to the Board's conclusion that 
the veteran's disabilities of his hips and low back were 
congenital defects as opposed to congenital diseases.  The 
decision that follows grants service connection for the 
veteran's right hip disability on the basis of incurrence in 
service rather than aggravation.  Further the Board has found 
that the veteran's left hip and low back disabilities, 
whether classified as congenital diseases or congenital 
defects, preexisted and were not aggravated by his military 
service.  The decision to deny these claims does not turn on 
a determination that the veteran's pre-existing disabilities 
were congenital defects as opposed to congenital defects; 
therefore, although the Board has not addressed this 
distinction further, it has nevertheless complied fully with 
the November 2003 Order from the Court.


FINDINGS OF FACT

1.  The veteran and his attorney had actual notice of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary necessary to substantiate his 
claims and has indicated which portion of that information 
and evidence, if any, is to be provided by him and which 
portion, if any, VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

3.  The veteran was diagnosed with a right hip disability 
during service, and he currently has dysplasia of the right 
hip, status post varus de-rotational hip osteotomy, which is 
as likely as not related to his military service.

4.  The veteran's low back disabilities of osteochondroses of 
the lower thoracic vertebrae and spondylolysis of the 5th 
lumbar vertebra clearly and unmistakably preexisted active 
service and the underlying condition clearly and unmistakably 
did not increase in severity on account of service.

5.  Other low back conditions, including arthritis of the 
lumbosacral spine, were not present during service or within 
one year after the veteran's separation from service and were 
not caused by any incident of service.

6.  The veteran's left hip disabilities, including arthritis, 
valgus hip, and hypoplasia of the acetabular cavity, clearly 
and unmistakably preexisted his active duty military service.

7.  The veteran's preexisting left hip disabilities clearly 
and unmistakably did not increase in severity during service.


CONCLUSIONS OF LAW

1.  The veteran incurred a right hip disability as a result 
of his military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2004).

2.  The presumption of soundness at enlistment in January 
1970 is rebutted by clear and unmistakable evidence of 
preexisting low back disabilities of osteochondrosis of the 
lower thoracic vertebrae and spondylolysis of the 5th lumbar 
vertebra prior to service, and clear and unmistakable 
evidence that the pre-existing disabilities were not 
aggravated by the veteran's military service.  38 U.S.C.A. § 
1111, 1153 (West 2002); 38 C.F.R. § 3.304 (2004), as amended 
by 70 Fed. Reg. 23027-23029 (May 4, 2005).

3.  Other low back conditions, including arthritis of the 
lumbosacral spine were not incurred in or aggravated by 
active service or any relevant presumptive period thereafter.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.306, 3.307, 3.309 (2004).

4.  The presumption of soundness at enlistment in January 
1970 is rebutted by clear and unmistakable evidence of 
preexisting left hip disabilities prior to service and clear 
and unmistakable evidence that the pre-existing disabilities 
were not aggravated by the veteran's military service.  38 
U.S.C.A. § 1111, 1153 (West 2002); 38 C.F.R. § 3.304 (2004), 
as amended by 70 Fed. Reg. 23027-23029 (May 4, 2005).

5.  Left hip disabilities were not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

X-ray examination of the veteran's hips at Children's 
Hospital Medical Center in April 1967 showed a steep 
acetabular roof bilaterally, more striking on the right.  The 
hips had lost their normal angulation of the neck to the 
shaft and were in a valgus position.  The right capital 
femoral epiphysis was laterally placed in the acetabular 
cavity consistent with a valgus hip deformity on that side.  
There was no evidence of a slipped capital femoral epiphysis.  
The deformity seemed to be valgus hips and hypoplasia of the 
acetabular cavity.  X-ray examination of the veteran's 
lumbosacral spine in May 1967 showed no evidence of 
spondylolisthesis.  A defect was present in the pars 
interarticularis of the fifth lumbar vertebra on the right 
side.  The intervertebral space was narrowed between the 
fifth lumbar and the first sacral segment.  Some sclerotic 
changes were also present.  The anterior inferior margin of 
the eleventh thoracic and the anterior superior margin of the 
twelfth thoracic vertebra showed aseptic necrosis.  
Spondylolysis of the fifth lumbar vertebra on the right side 
and osteochondroses of the eleventh and twelfth thoracic 
vertebrae were diagnosed.

In a March 11, 1971, letter, Robert Masland, M.D., stated 
that indicated that he had treated the veteran for a hip 
problem in 1967.  He enclosed copies of the x-ray reports 
dated in April and May 1967.  He quoted from his summary of 
the evaluation of the veteran.  On examination in 1967, the 
veteran had an exaggerated lumbar lordosis with an unusual, 
loping gait.  There was slight limitation of flexion of the 
lumbar spine and unusual flexibility of the hip joints.  Dr. 
Masland reviewed the x-ray films with a Dr. Trott, an 
orthopedic consultant, and Dr. Trott concluded that surgery 
was not necessary to correct the valgus deformity unless it 
became symptomatic.  It was necessary to follow the veteran 
periodically with the view of preventing arthritic changes 
later in life.  The veteran's father and his father's uncle 
had a similar gait and problems with occasional back pains, 
so they might have had similar congenital deformities.  That 
indicated a fairly good prognosis in the veteran's case 
without surgery.  Dr. Masland had discussed the situation 
with the veteran and informed him that it was permissible for 
him to carry on normal activities and exercise.  He 
instructed the veteran to avoid lifting items weighing over 
50 pounds.  He also recommended that the veteran use a bed 
board and sleep on his back or side as opposed to on his 
stomach.

The veteran served on active duty in the Army from January 
19, 1970, to August 20, 1970.  The veteran's service medical 
records show that, at his January 1970 enlistment 
examination, his lower extremities and spine were evaluated 
as normal.  The veteran denied a history of swollen or 
painful joints; arthritis or rheumatism; bone, joint or other 
deformity; and back trouble of any kind.  He indicated that 
he had not had or been advised to have any operations.  He 
indicated that he had not consulted or been treated by any 
clinics physicians, healers, or other practitioners within 
the past five years.

On June 12, 1970, the veteran was treated after he slipped on 
the mess hall floor on the previous night.  On examination, 
the right hip joint was tender to pressure.  Robaxin was 
administered, five cubic centimeters on both buttocks.  
Robaxin was also prescribed orally.  X-ray examination of the 
veteran's hips showed that the acetabular angles were 
somewhat increased bilaterally.  This was associated with 
slight flattening of the femoral head bilaterally.  The 
examiner opined that such changes were congenital.  No acute 
fracture or dislocation was seen.

On June 15, 1970, the veteran continued to complain of right 
hip pain.  There was tenderness and soreness at the femoral 
head site.  Leg-raising was positive.  The veteran was 
advised to continue his medication.

At a June 17, 1970 medical board examination, the veteran's 
spine was evaluated as normal, and his lower extremities were 
evaluated as abnormal.  Three physicians examined the 
veteran.  The examiners diagnosed old congenitally dislocated 
hips bilaterally, worse on the right, and traumatic bilateral 
arthritis, worse on the right.  According to the examiners, 
the disabilities existed prior to service and were not 
incurred in the line of duty.  The examiners recommended 
referral of the veteran to a medical board.  The veteran was 
not qualified for military service because he failed to meet 
retention standards.  The veteran was placed on physical 
profile due to old dislocated hips with severe arthritis.  
Training and duty were suspended.

On June 18, 1970, the veteran applied for an expeditious 
discharge.  The veteran indicated that he had been informed 
of findings and recommendations of a medical board that he 
was unfit for retention in service because of a physical 
disability that had existed prior to service and was not 
incident to nor aggravated by his military service.  The 
veteran understood that he would be separated by reason of 
physical disability that had existed prior to service.

At a July 20, 1970 medical board examination, the veteran 
complained of pain in both hips and in his back.  The veteran 
had a long history of hip and back pain; however, neither an 
x-ray study nor an examination of these conditions was 
performed at the veteran's induction into military service.  
The veteran had had painful hips since he was a child.  He 
had been seen on numerous occasions by orthopedic surgeons 
and had been advised to be operated on prior to enlistment.  
On examination, there was tenderness over the right hip, with 
limited range of motion.  X-ray examination of the veteran's 
hips showed evidence of arthritis and flattening of the 
femoral head and shallow acetabulum bilaterally.  Old 
congenitally dislocated hips bilaterally, worse on the right, 
and bilateral traumatic arthritis, worse on the right, were 
diagnosed.  The examiner indicated that the conditions were 
not incurred in the line of duty, existed prior to service, 
and rendered the veteran unfit for service.  Separation from 
service was recommended because the veteran did not meet 
retention standards.  

On July 28, 1970, the veteran was hospitalized after he fell 
and injured his right hip.  He had a history of hip 
dislocation and arthritis.  On examination, there was 
tenderness of the right hip.  The examiner prescribed bed 
rest and medication to help the veteran sleep.  Later that 
night, the veteran had no complaints other than an inability 
to flex his right hip.

At a July 29, 1970 examination, the veteran reported that he 
had fallen down stairs on the night of July 28, 1970, with 
resultant right hip trauma and pain.  The examiner reported 
that the veteran apparently was born with a congenitally 
dislocated hip but had been living a rather normal life until 
he had had his first significant problem in mid-June 1970, 
when he slipped in the mess hall with resultant trauma to the 
right hip.  At the time of the first injury, the veteran had 
been carrying trays in the mess hall, when he felt his right 
leg rotate medially on his foot and laterally on his hip, 
followed by a severe hip pain that caused him to fall to the 
floor.  After approximately 10 minutes, he had been able to 
rise and continue working, but the hip pain had persisted.  
He had subsequently been treated at the dispensary several 
times and referred to the orthopedic clinic, which diagnosed 
a congenitally dislocated hip and chronic arthritis.  He had 
been placed on a limited physical profile.  The veteran 
reported that, despite his physical profile, he had been 
ordered to work.  The veteran also reported that his father, 
uncle, and grandfather had all been born with dislocated 
hips.  On examination, the veteran was unable to lift his 
right leg to hyperflexion.  Exquisite pain was elicited when 
the right leg was displaced laterally on the hip, in the area 
of the femoral head.  The veteran was able to walk well.  The 
veteran's back was normal, and his deep tendon reflexes were 
within normal limits.  X-ray examination of the veteran's 
hips showed old congenitally dislocated hips with arthritic 
degeneration in the acetabulum.  The examiner diagnosed 
"congenitally dislocated hip."

On July 31, 1970, the veteran was transferred to another 
hospital ward.  He was ambulating on crutches.  He had no 
complaints.

In an August 3, 1970 report, a medical board of three 
physicians, determined that the veteran was medically unfit 
for further military service in accordance with current 
medical fitness standards.  The veteran's physical medical 
conditions/physical defects were old congenitally dislocated 
hips bilaterally, worse on the right, and bilateral traumatic 
arthritis, worse on the right.  These conditions were not 
incurred in the line of duty.  They had existed prior to 
service.  They had originated prior to service.  They were 
not caused incident to service, and they had not been 
aggravated by active duty.  The medical board explained that 
the veteran had painful hips and back and recommended that 
the veteran be expeditiously separated from service.  The 
veteran did not desire to continue on active duty.  The 
decision by the medical board was unanimous.  The veteran 
chose not to appeal the findings and recommendations of the 
medical board.  In an August 20, 1970 statement, the veteran 
indicated that there had been no change in his medical 
condition since his separation medical examination.  The 
veteran was administratively discharged from service on 
August 20, 1970, pursuant to the medical board 
recommendation.

On August 4, 1970, it was noted that the veteran continued to 
walk on crutches.

On August 7, 1970, the veteran reported that he was gradually 
improving.  The veteran still walked with an antalgic gait.  
The examiner recommended that veteran continue using 
crutches.

In September 1970, the veteran submitted a claim for service 
connection for pain in his back and hips.  He stated that he 
developed pain in his hips and back after a five-mile hike 
while training on July 17, 1970.  He stated that his claim 
for service connection was based on aggravation caused by 
training requirements.  The veteran reported treatment for 
pain in his hips and back pain in service on July 18, 1970, 
as well as treatment by Winthrop Watts, M.D. for childhood 
disorders.

On September 23, 1970, Charles Brennan, M.D. noted that the 
veteran had been referred by Dr. Watts for evaluation of his 
hips.  The veteran had known dysplastic hips as a teenager 
and on one occasion was told to see an orthopedic surgeon but 
reportedly never had any hip pain.  The veteran reportedly 
slipped and fell during service and injured his right hip, 
which led to an x-ray study revealing arthritis of the hips.  
As a result, the veteran was discharged from service as 
medically unfit for retention.  On examination, the veteran 
walked with a mild increase in lumbar lordosis.  He had 
knock-knees and a very, very mild duck-waddle type of gait.  
Standing erect, the veteran's shoulders and pelvis were 
level.  There was no lumbosacral spine tenderness.  Motion 
was good.  There was an approximately 15-degree flexion 
contracture of the right hip and approximately 10-degree 
contracture of the left hip.  Motion was otherwise free.  He 
had excellent flexion and rotation.  Abduction and adduction 
were without any real spasm on either side.  Leg lengths and 
muscle mass measurements were equal.  X-ray examination of 
the veteran's hips showed dysplastic hips bilaterally-marked 
valgus with the head uncovered with the legs in a neutral 
position.  Dr. Brennan was unsure how much of that 
represented anteversion.  Joint spaces were well maintained.  
Dr. Brennan opined that the veteran was a candidate for varus 
osteotomies.  The appropriate time to do them would really be 
just before the veteran became symptomatic.  Dr. Brennan 
planned to discuss the case with colleagues and with the 
veteran and his mother.  On October 1, 1970, Dr. Brennan 
noted that the veteran's mother was anxious to proceed with 
any surgery that might be of assistance in prophylacting the 
difficulty that the veteran was inevitably going to have with 
his hips.  Dr. Brennan took additional x-ray films of the 
veteran's hips with the veteran's legs abducted in a neutral 
position.  The films showed far better coverage of the 
femoral head than exists in the extended position.  Dr. 
Brennan planned to discuss the case further with a Dr. 
Johnson.  Dr. Johnson felt that standing x-ray films of the 
knees and hips should be taken to see how much valgus of the 
knees was present.

The veteran's service medical records also show that, 
subsequent to the veteran's active duty, on October 12, 1970, 
a statement of medical examination and duty status was 
completed regarding the July 28, 1970 incident when the 
veteran had fallen down stairs.  The injury was described as 
a stress fracture of the right hip.  The commanding officer 
and the surgeon agreed that the injury had been incurred in 
the line of duty.  It was also indicated that the only 
temporary disability might result from the injury and that 
the injury was not likely to result in a claim against the 
Government for future medical care.  All information had been 
taken from official records.

On November 20, 1970, Dr. Brennan treated the veteran for 
complaints of pain in his right thigh at the end of the day 
and after being on his feet for long periods of time 
squatting while working as a plumber.  The veteran was 
otherwise doing well.  Examination of the veteran was 
unremarkable.  The veteran had marked internal rotation of 
both hips, but the condition was painless.  The condition 
represented an anteversion.  Dr. Brennan opined that surgery 
was not indicated but suggested getting an opinion from a Dr. 
Chandler.

In a January 5, 1971 letter to Dr. Brennan, Hugh Chandler, 
M.D., stated a Dr. Aufranc had agreed with his opinion that 
the veteran was a candidate for a varus derotational 
osteotomy.  Dr. Chandler noted that Dr. Aufranc usually 
opposed osteotomies.  Dr. Chandler opined that the veteran 
would deteriorate very rapidly unless the surgery was done.  
Dr. Chandler cautioned that even with the surgery, there 
might be trouble in the future.  Dr. Chandler also described 
the surgery that he anticipated the veteran undergoing.  In 
an undated office note enclosed with the January 1971 letter, 
Dr. Chandler noted that the veteran complained of right hip 
pain of six-months' duration.  The veteran had been well 
without any previous symptoms until June 1970, when he 
performed extensive forced marches during service and began 
to have right hip pain that had persisted since that time.  
Prior to the onset of pain, the veteran had gone through 
basic training without trouble and had been active in 
athletics, including soccer, without pain.  Since June 1970, 
the veteran had had pain almost everyday, during the day but 
worse and quite severe in the evenings.  During the day, he 
was active, working as a plumber.  He treated the pain with 
six Darvon capsules before going to sleep.  The pain was 
mainly in the lateral aspect of the joint, just inside the 
greater trochanter, occasionally radiating into the groin.  
The veteran's left hip was occasionally slightly symptomatic.  
The veteran reported that his father had had hip troubles but 
did not limp and did not seem to have much pain.  The veteran 
reported that his paternal grandfather and two paternal 
uncles had hip troubles; one of the uncles had pain and 
limped.  On examination, the veteran had a mild antalgic gait 
on the right side with an abductor lurch of approximately six 
inches.  He walked with his feet straight ahead or very 
slightly in-toed.  There was good range of motion of the 
hips.  The right hip could flex to 130 degrees, extend to 
minus 10 degrees, abduct to 45 degrees, rotate internally in 
flexion to 70 degrees, rotate externally in flexion to 60 
degrees, rotate internally in extension to 85 degrees, and 
rotate externally in extension to 20 degrees.  The left hip 
could flex to 130 degrees, extend to minus 15 degrees, abduct 
to 45 degrees, rotate internally in flexion to 60 degrees, 
rotate externally in flexion to 70 degrees, rotate internally 
in extension to 85 degrees, and rotate externally in 
extension to 20 degrees.  The veteran was able to straight 
leg raise against resistance, but it hurt on the right side.  
Abduction against resistance on the right side hurt slightly.  
The right side was weaker than the left.  The right leg was 
approximately 1/4-inch longer than the left leg.  Dr. Chandler 
reviewed prior x-ray films of the veteran's hips that showed 
significant anteversion and significant valgus of the right 
hip.  In two of the views, the femoral heads were well 
covered.  In the anterior-posterior view, it seemed that the 
veteran was subluxing slightly on both sides-about 1/3 of 
the head was uncovered.  The veteran had good joint space on 
both sides.  The impression was persistent dysplasia of both 
hips, right worse than left, with persistent anteversion and 
valgus.  Dr. Chandler recommended a varus de-rotation 
osteotomy on the right hip and probably on the left hip.  
With regard to the left hip, Dr. Chandler added that he would 
hate to interfere with the asymptomatic hip.

From February 9, 1971, to March 6, 1971, the veteran was 
hospitalized at North Shore Children's Hospital.  Dr. Brennan 
diagnosed congenital dysplasia of both hips on admission.  
Dr. Brennan noted that the veteran had been followed at 
Children's Hospital for many years had been told that he 
might require surgery in the future.  The veteran had been 
inducted into the Army approximately one year previously, but 
he had been discharged on a medical basis because of bad 
hips.  Dr. Brennan had been treating and following the 
veteran for approximately six months.  Dr. Chandler and a Dr. 
Otto had seen the veteran in consultation.  Both Dr. Chandler 
and Dr. Otto felt that an osteotomy of the veteran's 
symptomatic hip, his right one, was advisable.  On February 
12, 1971, the veteran underwent an intertrochanteric varus 
angulation derotation osteotomy of the right hip, with 
compression fixation with a Nigel Harris Blade Plate.  X-ray 
examination of the right hip following the surgery showed 
correction of valgus and showed that the head-acetabulum 
relationship was quite remarkable and pleasing to Dr. 
Brennan.  The discharge diagnosis was dysplasia of both hips 
and right subluxation.

On March 18, 1971, Dr. Brennan examined the veteran who was 
six weeks status post right hip surgery.  The veteran was 
non-weightbearing on crutches.  The veteran was doing very 
well.  Motion of the hip was good.  The rotary component of 
his osteotomy was very noticeable when putting the hip 
through range of motion.  Knee motion was also quite good.  
There was not a great deal of shortening.  X-ray examination 
of the veteran's hip showed that the osteotomy was healing.  
Dr. Brennan recommended that the veteran bear weight of 10 to 
15 pounds on his leg and continue to use two crutches.  

On April 21, 1971, Dr. Brennan examined the veteran again.  
The veteran had full weight bearing without support.  The 
motion of the hip was quite good.  Motion was symmetrical 
with the side minus the 35-degree deep osteotomy that had 
been performed.  There was 1/2-inch of shortening of the leg.  
X-ray examination showed a solid union at the osteotomy site.  
The general appearance of the hip was much improved.  Dr. 
Brennan prescribed continued full weight bearing with a cane.  
The veteran could drive but was to avoid sports or running.  
Dr. Brennan also prescribed a 1/2-inch heel lift for the 
veteran's shoe.

On October 29, 1973, Dr. Brennan treated the veteran for 
complaints of pain in his left low back.  The veteran 
explained that he felt that the pain was related to his left 
hip because the pain extended to his buttock and could be 
produced by stepping on his left leg.  The veteran had not 
been wearing his lift.  He had been doing a great deal of 
bending, lifting, and straining-in general, he had been 
abusing his low back.  On examination, the right pelvis was a 
little lower than the left.  The veteran was not wearing his 
lift.  There was no scoliosis.  There was no visible spasm.  
The veteran forward flexed very well.  He laterally bent 
well.  Motion of the hips was painless.  There was no gluteal 
atrophy.  Reflexes were equal and active.  X-ray examination 
of the veteran's spine showed six lumbar vertebrae, complete 
sacralization, and complete lumbarization of L1.  There was 
disc space narrowing at the lower level and some facet 
arthritis at the lowest level.  Dr. Brennan diagnosed chronic 
lumbosacral strain with an underlying developmental problem.  
Dr. Brennan prescribed flexion exercises and instructed the 
veteran on the proper use and care of the back.  The veteran 
was very eager to have a left hip osteotomy done.  Dr. 
Brennan advised the veteran that he did not think that the 
veteran's current symptoms would be relieved by that 
operation.  He added that the surgery might need to be done 
anyway.

In November 1973 Dr. Brennan noted that the veteran's back 
was getting better but that he was having pain in his left 
buttock.  The veteran thought that the pain was related to 
hip motion.  Dr. Brennan was going to make arrangements for 
the veteran to undergo a left osteotomy in the future.  In 
February 1974 Dr. Brennan examined the veteran again.  The 
veteran had more pain in the left hip and groin area and the 
trochanteric area.  He had some pain on internal rotation of 
the hip.  In May 1974 the veteran complained to Dr. Brennan 
of continued pain in his left hip.  The veteran had some 
irritability with external rotation.  There was no objective 
proof of radicular signs or symptoms.  Dr. Brennan planned to 
schedule surgery on the veteran.

The veteran was hospitalized at Salem Hospital from July 17, 
1974, to August 1, 1974, for elective osteotomy on the left 
hip.  Dr. Brennan noted that the veteran had bilateral 
dysplastic hips with mild subluxation.  The veteran had 
become symptomatic on the right two years previously, had 
undergone surgery, and had done extremely well.  The left hip 
was in early symptoms.

On admission of the veteran for the hospitalization, Dr. 
Brennan noted that the veteran complained of intermittent 
pain and a limp of his left hip.  Dr. Brennan had treated the 
veteran for approximately four years.  He had originally 
complained of pain in his right hip.  X-ray examination of 
both hips had shown marked valgus of both hips with some 
acetabular dysplasia and subluxation on the right and left.  
The condition had been worse on the right side, so 
approximately two years previously the veteran had undergone 
a varus derotation osteotomy of the right hip.  He did 
extremely well postoperatively.  The osteotomy had healed, 
and the right hip felt fine.  He did wear a 1/2-inch lift in 
his right shoe.  Approximately six months previously, he 
began to have pain in his left hip, mostly with rotation, 
after sitting for long periods of time and then getting up.  
The veteran also had had some low back pain.  Dr. Brennan had 
advised the veteran that the low back pain was not associated 
with the veteran's hip problem.  Prior to the July 1974 
surgery, the veteran's hip motion on the left side was 
painful at the extremes of rotation with his knee flexed.  
Dr. Brennan diagnosed bilateral acetabular dysplasia with 
mild subluxation in the left hip and status post derotation 
varus osteotomy in the right hip.

X-ray examination of the veteran's left hip on July 18, 1974, 
showed slight valgus deformity.  No major arthritic change or 
other abnormality was noted.  Valgus deformity of the left 
hip was diagnosed.  X-ray examination of the lumbosacral 
vertebrae on that same date showed good position and 
alignment of the vertebral bodies.  There were asymmetrical 
facets at the lumbosacral junction with sclerosis and 
degenerative changes bilaterally in those asymmetrical sets.  
There was partial lumbarization of S1.  No fracture or 
destructive abnormality was noted.  Intervertebral 
interspaces were well preserved.  The diagnoses were partial 
lumbarization of S1 and asymmetrical facet lumbosacral 
junction with degenerative arthritis.  The veteran underwent 
surgery, varus derotation osteotomy of the left hip on July 
19, 1974.  The preoperative and postoperative diagnosis was 
dysplasia of the left hip with increased femoral anteversion.

In December 1975 Dr. Brennan examined the veteran for 
complaints of chronic low back pain that was worse with 
change of position or with bending over and lifting.  The 
veteran had been able to work as a plumber's assistant.  He 
also had some local pain and grinding with motion of his left 
hip, but that was in general not a problem.  The veteran had 
not been seen since the osteotomy of his left hip.  The 
veteran's pelvis was now level.  He walked well.  The veteran 
had a very funny prominent greater trochanteric area on both 
sides, related to the change in rotation of his hips.  The 
veteran was very thin, and both of his Harris-Mueller plates 
were palpable.  He was locally tender in the lumbosacral 
area, but flexed well and had no spasm.  He reversed his 
lordosis.  He hyperextended well.  Lateral bend was done 
well.  There was no sciatic notch tenderness or buttock 
atrophy.  Motion of the hips was satisfactory.  Dr. Brennan 
diagnosed chronic lumbosacral strain on the basis of 
lumbarization of S1.  X-ray films were taken to rule out 
spondylolysis, and there was no definite evidence of a lysis.  
Dr. Brennan recommended flexion exercises and advised on 
proper use and care of the back.

A January 1976 discharge summary from Salem Hospital noted 
that the veteran attempted suicide due to chronic hip pain; 
the examiner noted that the veteran had excellent health with 
the exception of congenital dysplasia of both hips that 
caused him chronic difficulty for most of his life.

In February 1978 the veteran submitted an application to 
reopen the previously denied claim for service connection for 
a bilateral hip disability and submitted a claim for service 
connection for a back disability.  He asserted that his 
bilateral hip disability was aggravated by military service 
and related that he had two operations for his conditions.

In February 1978 Dr. Brennan treated the veteran for acute 
low back pain.  He had had intermittent symptoms for 
approximately one year.  The veteran was self-employed as a 
plumber.  On examination, he had marked lumbar spasm and 
percussion tenderness over the lumbar spine.  There was 
limitation of motion.  X-ray examination showed complete 
lumbarization of S1 and was suspicious for spondylolysis.  
Dr. Brennan prescribed Percodan, Librium, heat, and rest and 
provided a strap-on lumbosacral type of support.

On February 27, 1978, the veteran was treated as a VA 
outpatient for complaints of low back and bilateral hip pain.  
The veteran reported that he had bilateral hip pain for six 
to seven years and that he underwent a right hip operation in 
"1970" and a left hip operation in "1975."  He complained 
of increasingly severe back and hip pain.  The diagnosis was 
status post bilateral hip surgery.  The veteran was referred 
for an orthopedic consultation, which was completed in April 
1978.

On March 7, 1978, Dr. Brennan followed up on his treatment of 
the veteran in February 1978.  The veteran was doing 
substantially better, approximately 75% better.  He 
complained of pain and discomfort when bending over.  He was 
unable to function as a plumber.  Dr. Brennan recommended 
that the veteran continue on a flexion exercise program.  He 
prescribed Librium.

On March 21, 1978, Dr. Brennan gave the veteran a 
prescription for 15 Percodan tablets.  The veteran continued 
to have chronic low back pain.  He had seen a Dr. Pennell, 
who had concluded like Dr. Brennan that surgery on the 
veteran's spine was not warranted.

In a March 22, 1978 letter, Dr. Brennan indicated that he 
first treated the veteran in 1970 when he presented with 
complaints of hip problems.  The veteran reported that during 
service, he had slipped and injured his right hip, which led 
to the performance of an X-ray study and his eventual 
discharge as being unfit for retention on the basis of his 
hips.  On initial treatment by Dr. Brennan, the veteran had 
significant dysplasia of both hips with marked valgus.  The 
heads were uncovered with the veteran's legs in neutral and 
the veteran had no real irritability in either hip.  The 
veteran eventually underwent on each hip and did generally 
well.  In the middle of 1973, the veteran began to complain 
of back pain.  He complained of back pain again in 1975.  
Previous x-ray examination at Children's Hospital had shown a 
spondylolysis of the L5 ring on one side, but Dr. Brennan had 
not been able to substantiate that finding with x-ray 
examinations that he had ordered.  The veteran did have a 
complete lumbarization of S-1.  Dr. Brennan did not see the 
veteran from 1975 until 1978.  In 1978, he treated the 
veteran for acute low back pain and obvious lumbosacral 
strain.  With treatment, the veteran had gradually improved.  
Dr. Brennan opined that the veteran felt he had some type of 
claim against the Army based on the fact that he began having 
symptoms while in the service and that such symptoms led to 
his discharge.  Dr. Brennan added, "I have no idea of the 
exact mechanics of what went on in that area of time."

In a statement received in March 1978, the veteran asserted 
that his back and legs were injured during military service.  
He was discharged from service after he was found to be 
unfit.  Soon after his discharge, he went to a private doctor 
due to severe pain.  Operations were performed on him in 1970 
and afterwards, and he currently had back problems and was 
unable to work.  In another statement received later in March 
1978, the veteran asserted that he had proof of his medical 
condition before and after service including medical records 
dating from grade school showing his condition at that time.  
He stated that doctors told him he currently needed more 
surgery.

At an April 4, 1978 VA orthopedic consultation, the veteran 
reported that during service, he went through basic training 
for almost seven months, and then, when he was required to 
lift some heavy military equipment, his back and hips began 
to bother him.  He said he reported for medical treatment and 
was subsequently advised that he was unfit for duty and was 
discharged.  The examiner noted that the veteran's hip 
deformities had been surgically corrected to a great extent.  
One hip was well centered in its acetabulum.  The other was 
satisfactorily centered into its acetabulum.  The veteran 
complained of grating over the surgically placed hardware and 
was contemplating having the hardware removed.  The veteran's 
back presented a marked lordosis.  The disc between L5-S1 was 
very narrow, and the articular facets were thin.  There was a 
questionable defect in the pars on one side.  The disc space 
between L4-5 was narrower than the L3-4 disc space.  The 
examiner noted that the greater narrowness may have been due 
to degeneration following the veteran's injury in service.  
On examination, there was excellent hip motion.  There was 
grating over the trochanter due to prominent metal inside the 
hip.  The veteran's back motions were good, and his leg signs 
were grossly negative.  The diagnostic impressions were 
valgus hips corrected by an osteotomy with marked improvement 
and low back derangement due to increased lordosis.  One hip 
had a very shallow acetabulum, which was probably aggravated 
by excessive activity.  The disc at L4-L5 was narrower than 
that at L3-L4 probably due to minimal degeneration following 
the veteran's acute back strain from heavy lifting in the 
service.  There was no evidence of herniation.  The diagnoses 
were post-operative hips with trochanteric bursitis, and low 
back derangement secondary to acute back strain with probable 
degeneration of the L4-L5 disc.  The orthopedist recommended 
removal of the hardware in the veteran's hips and low back 
exercises.  The veteran was advised to limit heavy lifting in 
order to prevent herniation.

On April 4, 1978, Dr. Brennan noted that the veteran's back 
was moderately improved.  VA physicians had concurred with 
the idea of removing the veteran's hardware from prior 
surgeries. On June 9, 1978, Dr. Brennan attempted to remove 
the internal fixation plates of both hips but was able to 
remove only one screw from the right hip and, therefore, did 
not attempt to remove any of the hardware from the veteran's 
left hip.  The hospital summary indicated that the veteran 
had been diagnosed with dysplastic hips with subluxation on 
the right noted at age 18.  As a result of osteotomies 
performed in 1971 and 1974, the veteran had had excellent 
relief of hip pain.  Over the previous four years he had been 
able to pursue a very active athletic, as well as 
occupational, life.  He had had pain and snapping over the 
trochanteric region of his hip, especially when riding his 
bicycle or doing heavy exercises.  On June 19, 1978, Dr. 
Brennan discussed with the veteran the difficulty involved 
with plate removal.  Dr. Brennan planned to seek equipment to 
sever the heads of the Vitallium screws so that the plates 
could be removed while leaving the screws in place.

In a June 1978 statement, the veteran reiterated many of his 
assertions.  During service he did not slip on the mess hall 
floor but actually fell off the railing of the stairs to the 
mess hall while changing a light bulb.  He asserted that he 
did not have arthritis during service.  Three doctors had 
confirmed that he did not have and had never had arthritis.  
The veteran confirmed that he had consulted doctors about his 
hip condition prior to service but added that his only 
symptom at that time was a slight turning of the knees.  He 
had had no hip pain prior to service.  He had not been 
advised to have surgery until after separation from service.  
Prior to service, only special exercises had been prescribed.  
He had played multiple sports as a child in school, had 
excelled at them, and had not had pain or any other 
difficulty.  That veteran asserted that doctors, including 
Dr. Brennan, had told him that his hip condition was 
aggravated by service.

From July 1978 to August 1978 the veteran was hospitalized as 
a VA inpatient for removal of metal blade plates that had 
been placed in prior surgeries on his hips.  Although the 
veteran had done well following his prior surgeries, he had 
recently noticed pain with motion and crepitance over the 
greater trochanter areas.  On admission, the examiner noted 
that the veteran was fully ambulatory, very athletic and 
active, and working as a plumber.  There was full range of 
motion of all joints, with pronounced crepitation over the 
bursa overlying the greater trochanter and plates on each 
side.  Motor, sensory and reflex examinations were all 
normal.  The veteran reported that he occasionally took 
Percodan or Codeine for hip pain.  The discharge diagnosis 
was congenital dysplasia of the hips, status post bilateral 
varus derotational osteotomy and fixation with Nigel-Harris 
blade plates on the right in 1971, and on the left in 1974.

In October 1978 the veteran was treated as a VA outpatient 
for orthopedic follow-up of the surgery.  The veteran had 
full range of motion of both hips.  The veteran was able to 
ride a bike for fifty minutes and run without any problems.  
The examiner recommended that the veteran avoid contact 
sports and skiing until his final checkup, which was 
scheduled for four months later.

The veteran was treated in April 1979 at Salem Hospital for 
questionable myositis of the back with muscle spasm.  The 
veteran reported a long history of low back pain secondary to 
right hip malformation.  His back pain had been exacerbated 
recently.  In August 1979 the veteran was treated for an 
acute low back strain.  Low back pain had resulted from the 
veteran pulling on a pipe.  The veteran had a long history of 
back pain.  His history included congenital hip disease with 
subsequent surgery.  In October 1979 the veteran was treated 
for a muscular strain of his back.  He had lifted a hot water 
heater.

In January 1980 the veteran was treated as a VA outpatient 
for chronic low back pain that had persisted for years.  The 
veteran had lumbarization of S1 and a history of osteotomies 
of the hips.  He had pulled his back three days previously 
with pain that radiated into his legs and paresthesia.  
Diagnoses included possible disc and possible mechanical low 
back pain.

The veteran was hospitalized as a VA inpatient for four days 
in March 1980 for complaints of a long history of low back 
pain with occasional radiation to the right leg.  A private 
neurosurgeon had recommended disc excision plus fusion.  The 
veteran was admitted for conservative therapy and workup.  X-
ray examination of the lumbosacral spine showed minimal 
narrowing at the L5-S1 disc space and lumbarization of S1.  
The discharge diagnosis was mechanical low back pain.

On April 2, 1980, the veteran was treated as a VA outpatient 
for continued complaints of low back pain.  Hospitalization 
of the veteran for electromyograph (EMG) and nerve conduction 
velocity studies was planned.

Subsequently, the veteran was hospitalized as a VA inpatient 
from late April 1980 to early May 1980 for complaints of low 
back pain.  The veteran reported that he had a long history 
of low back pain dating from 1971 and 1972.  He reported that 
he underwent derotation osteotomies of his hips in 1971 and 
1974.  His low back pain predated his first surgery and had 
been attributed to his bilateral congenital dislocation of 
the hips.  His low back pain had worsened after his hip 
surgeries and had been "bad" for one year.  There was no 
known stimulus.  An EMG was performed and was essentially 
normal.  The discharge diagnosis was low back pain.  

In letters received in April, May, and July 1980, the veteran 
reiterated many of his assertions that his disabilities had 
been aggravated in service.  He stated that although he was 
born with dislocated hips, he had no medical problems prior 
to service, but after training in service he started having 
pain, lost feeling in his legs, and had five operations since 
1970.  He related that after separation from service, he 
first sought treatment for his condition within two months 
because of the severe pain.

At a July 1980 VA examination, the veteran complained of 
constant hip and low back pain.  He reported a prior medical 
history of congenitally dislocated hips with arthritis and 
multiple hip surgeries.  X-ray examination of the veteran's 
pelvis and hips showed healed osteotomies of both proximal 
femoral shafts.  The right acetabulum showed a slightly 
increased obliquity, particularly of the roof; however, no 
hip dislocation was seen.  A fragment of a needle was present 
in the base of the greater trochanter of the right femur, and 
a fragment of a screw was seen in the proximal end of the 
shaft of the left femur.  The diagnosis was residuals of 
healed osteotomies of the femoral shafts.

In September 1980 the veteran was treated as a VA outpatient 
for chronic low back pain.  He used a chair back brace.  He 
was able to work as a plumber.  He took Empirin #3 for severe 
pain.

In December 1980 the veteran was treated as a VA outpatient 
for an exacerbation of low back pain.  The veteran reported a 
history of low back pain and hip problems.  Over the previous 
two days the veteran had been lifting logs.  He had the 
sudden onset of sharp low back pain after exiting his truck.  
X-ray examination of the lumbar spine in December 1980 showed 
an osteophyte at L1 on the left side with erosion of the 
inferior surface of the L1 vertebral body and narrowing at 
L5-L6.  There was no evidence of acute fracture.  The 
examiner indicated that the findings were unchanged since 
March 1980.

At an undated VA psychiatric consultation, which had been 
requested on December 31, 1980, the veteran reported that he 
had had episodes of severe low back pain every few months 
since his discharge from service at age 18.  He had recently 
considered suicide due to his pain and his anger toward the 
Government.  He had attempted suicide approximately three 
years previously for similar reasons.

In January 1981 the veteran was treated as a VA outpatient.  
He reported that he was feeling O.K. as far as his back was 
concerned.  He used a chair back brace.  He was advised to 
increase his abdominal tone by performing sit-ups when he was 
symptom free.  Empirin #3 was prescribed.

By a statement dated in January 1981, Richard Caldarone said 
he was the veteran's guidance counselor during junior high 
school from September 1964 to June 1967.  He was not aware 
physical disabilities or limitations that would have 
prevented the veteran from participating in physical 
education classes during that time.

By a statement dated in January 1981, the veteran reiterated 
many of his assertions.  He stated that his physical 
condition prior to service was outstanding, and he had no 
need for treatment of pain.  He contended that extreme 
physical abuse of his body during service caused a bilateral 
hip disability, necessitating multiple surgeries.

In May 1981 the veteran was treated as a VA outpatient for 
complaints of chronic low back pain, which he treated with 
Tylenol #3.  He did sit-ups to strengthen his back.

In a July 1981 statement, the veteran stated that he had not 
had any difficulty with his hips or low back prior his injury 
in service.  He was hospitalized in service due to his severe 
pain.  He had had the first of five surgeries within four 
months of his discharge from service.

In an October 1981 statement, the veteran reiterated that he 
had been healthy and active, including playing football and 
running track, prior to service.  He had had no pain prior to 
an injury to his right hip in service.  He initially returned 
to his barracks following the injury but was taken from the 
barracks to the hospital by ambulance.  He was immediately 
placed in traction.  He was also advised prior to his 
discharge that he might need surgery in the future.

In a November 6, 1981 letter, Gerald Aronoff, M.D., indicated 
that the veteran had been referred to the Boston Pain Center 
for evaluation of constant low back and hip pain.  He noted 
that the veteran's history had been obtained from a phone 
interview and from a review of medical records obtained by 
the veteran from a VA hospital.  Dr. Aronoff described the 
report of the x-ray examination of the veteran's hips and 
lumbosacral spine in 1967 and the March 1971 letter from Dr. 
Masland.  The veteran reported that he had not been told of 
any hip abnormalities prior to service and denied having any 
difficulty with his hips until seven months into his military 
service.  He totally dislocated his right hip during service.  
He had been in constant pain since 1971.  He had undergone an 
osteotomy of his hips separately in 1971 and 1974.  Dr. 
Aronoff described records of VA treatment of the veteran from 
1977 to 1981.  The veteran complained of constant low back 
pain and tenderness in the hip sockets.  Occasionally the 
pain became so severe that veteran had contemplated suicide.  
Pain was aggravated by weight bearing and cold damp weather.  
The veteran had previously been able to exercise regularly 
and run long distances but was now only able to work out when 
on medications and marijuana.  The veteran's family history 
was significant for a father and paternal uncle with 
congenitally dislocated hips without requirements of surgery.  
Dr. Aronoff recommended an orthopedic consultation to rule 
out disc surgery with admission of the veteran in-patient 
pain program if surgery were not indicated.

The veteran was hospitalized as a VA inpatient from November 
1981 to May 1982 for complaints of low back pain with 
radiation to the legs.  The veteran had congenital dysplasia 
of the hips and had been treated with varus derotational 
osteotomies on the right in 1971 and on the left in 1974, 
with hardware removal in 1978.  The veteran felt that his low 
back pain dated from his original surgery but had intensified 
over the years.  In an addendum to the discharge summary, it 
was noted that the veteran began noticing back pain 
subsequent to the surgery and that the back pain had 
progressively worsened.  The veteran underwent workup for his 
low back pain and had basically normal laboratory data except 
for x-rays films showing lumbarization of S1 and 
hyperlordosis of the lower lumbosacral spine.  An EMG showed 
that the left tibial nerve conduction velocity was slightly 
slow; however, in the lower extremities and in the paraspinal 
muscles, there was no evidence of denervation.  A repeat EMG 
in December 1981 showed normal terminal latency and slightly 
slower velocity in the tibial nerves bilaterally.  The 
veteran was placed in a body cast for a trial of several 
weeks, and his pain was almost resolved by such treatment.  
As a result, a fusion of L4 to S1 was recommended for relief 
of pain.  In March 1982, a spinal fusion from L4 to the 
sacrum with right iliac crest bone graft was performed.  The 
examiner noted that the veteran did well after the surgery.  
The discharge diagnoses were chronic low back pain, unstable 
lumbosacral spine, and status post bilateral hip dysplasia.

During the course of the veteran's VA hospitalization, in 
January 1982, the veteran was referred for a physical therapy 
consultation.  It was noted that the veteran had had low back 
pain since the mid-1970s.  The pain had been progressively 
worsening.  In February 1982, a physical therapist noted that 
the veteran had had congenital dysplasia of both hips and had 
undergone derotational osteotomies and plate fixation on the 
right hip in 1971 and on the left hip in 1974.  He did well 
with regard to his hips, but low back pain began at that 
time.  He had had hip pain since the removal of the plates in 
1978.  In an undated VA pain clinic assessment report (The 
veteran, who was born in September 1952, was noted to be 29 
years of age at the time of the report.), the veteran dated 
the onset of his low back pain to 1970 when he had slipped 
and fallen while carrying an Army mortar.  His hip slipped 
out of its socket.  Subsequent surgery to correct the hip had 
not relieved the pain.

In a March 1982 statement, the veteran stated that he had 
recently undergone back surgery at a VA facility.  Surgeries 
to reconstruct his hips and back had been required to repair 
damage caused by a fall in service.

On September 1, 1982, the veteran was examined by Philip 
Salib, M.D., an orthopedic surgeon.  The veteran complained 
of pain and stiffness in his back, pelvis, knees, and inside 
the hip sockets.  He reported that, in July 1970 in service, 
his right hip socket had "popped out and collapsed a couple 
of discs and pinched a nerve."  He had been running in the 
sand, while carrying heavy equipment.  He had fallen onto his 
back with the weight on top of him.  He had been hospitalized 
for approximately three weeks.  Roentgenograms showed the 
lumbosacral spine with solid posterior and postero-lateral 
L4-5-S1 spinal fusion and diminished L5-S1 intervertebral 
space.  The hip joints showed normal position and appearance.  
There were well-healed subtrochanteric osteotomies on both 
sides with a piece of straight metallic wire on the right 
side and another piece of metallic crew on the left side at 
the sites of the operations.  Dr. Salib diagnosed low back 
pain, status post L4-5-S1 solid fusion, and normal hips, 
status post successful subtrochanteric osteotomies with 
embedded pieces of a metallic wire on the right and a screw 
on the left.

At a December 20, 1982 Board hearing, the veteran reiterated 
many of his assertions.  He testified that he had not been 
advised that he had a hip problem prior to his military 
service.  He was seen by an orthopedist in 1967 because he 
walked with his toes pointed in and his shoes were wearing 
unevenly.  He had no complaints regarding his hips or back at 
that time.  No treatment was recommended at that time.  He 
never had any hip problems prior to military service and had 
no problems during basic training.  He was active in sports 
including soccer, football, and gymnastics.  He was too small 
to play varsity football.  He had multiple part time and 
summer jobs.  In service, after several weeks of rigorous 
training, the veteran injured his back and hips in a training 
accident in the field while he was running with a heavy 
weight.  He fell, rotating on his right hip, and landed on 
his back with the heavy weight on his chest.  He said that 
after the accident, he was told to sit on a rock for the rest 
of the day until the others finished training.  He was taken 
back to the base on the tailgate of a 21/2-ton truck, and he 
then returned to the barracks.  He stated that he applied for 
sick call, but he was instead assigned to the mess hall and 
given extra duty although he needed medical attention.  He 
finally received medical treatment after he fell off a 
railing while screwing in a light bulb.  At that point, he 
was then taken to the infirmary, hospitalized, and placed in 
traction.  The veteran testified that it was only after the 
second accident that he went to the infirmary, which was 
about a week after the training accident.  As a result of the 
training accident, he had swelling in his right hip and 
severe pain.  He walked with a limp.  While hospitalized in 
service, a physician advised him that he needed surgery on 
his hip and possibly on his back.  The veteran did not recall 
the specifics of the surgery described, but the physician 
indicated that following the surgery, the veteran would be 
unfit for military service.  The pain and swelling in the 
veteran's hip continued after his discharge from service.  He 
was employed briefly as an apprentice plumber but was unable 
to continue working.  His mother, a registered nurse, 
arranged for him to be evaluated by an orthopedic surgeon.  
Dr. Brennan first examined him in approximately October 1970.  
He was not officially a patient of Dr. Brennan's until 
approximately February 1971.  Dr. Brennan recommended a hip 
osteotomy immediately.  Dr. Brennan found no evidence of 
arthritis at that time but indicated that the veteran was a 
candidate for arthritis later in life.  He advised the 
veteran that an osteotomy of the left hip would be required 
to balance his hips following the osteotomy on the right hip.  
He also advised the veteran about compressed or slipped discs 
in his back and explained how to best postpone the need for 
surgery on his back.  The veteran also clarified the evidence 
contained in his service medical records.  He had not slipped 
in the mess hall during service; rather, he had been bumped, 
pushed, and shoved around by mess hall sergeants until he 
fell.  He also testified that he had no symptoms related to 
his left hip during service.  He had pain in his back and in 
his right hip.

On January 19, 1983, the veteran was examined by Robert Van 
Wittenberghe, M.D., a psychiatrist.  The veteran reported 
that during "war games" in basic training he had sustained 
a hip injury and injured two discs.  He had been hospitalized 
for three and one-half weeks.  He had been medically 
discharged from service.

On February 9, 1983, the veteran was examined by Paul 
Hugenberger, M.D.  The veteran complained of low back, inner 
groin, and bilateral hip pain.  The veteran reported the 
onset of pain in both hips in 1970.  The veteran explained 
that he had injured his right hip and leg and his back while 
running on sand with a heavy steel piece of military 
equipment.  He had been treated with traction and Robaxin and 
had been discharged from service once he was able to ambulate 
with a cane.  He had not had difficulty with his hips prior 
to his injury in service.  As a result of the accident in 
service he had ruptured three lumbar discs.  The symptoms in 
his back increased in severity, although his back was not 
treated during the time leading up to his first two hip 
surgeries.  Dr. Hugenberger had reviewed an x-ray study of 
the veteran's spine from Salem Hospital dated in July 1980.  
Dr. Hugenberger stated that there was no question that the 
veteran had a congenital anomaly of the lumbosacral spine as 
he had six lumbar vertebrae.  The sacroiliac joints were 
perfectly normal.  There may have been evidence of some 
arthritis between the sacral vertebra and the first coccyx.  
There was evidence of fusion from L4 to L6.  The diagnoses 
included status post fusion of the lumbosacral spine from L4 
to the sacrum with complete lumbarization of the first sacral 
vertebra with residual pain; questionable arthritis involving 
some of the sacral and sacral coccygeal joints; status post 
osteotomy of both proximal femurs by history; mild bow legs 
with some knee strain; slight limitation of internal rotation 
of both hips; and questionable pain in the coccyx and sacrum 
due to fixation of the sacrum to the spine with increased 
angle and prominence.  The veteran refused to undergo an x-
ray examination because of concerns about the number of such 
studies conducted previously.

In a January 13, 1984 letter, a VA orthopedist indicated a 
diagnosis of chronic lumbar instability and opined that the 
veteran's impairment was permanent.  He noted that the 
disability was manifested by pain and functional limitations.

At a March 19, 1984 RO hearing, the veteran reiterated many 
of his assertions.  He testified that he was in perfect 
physical condition prior to military service.  He had played 
varsity football during his sophomore year of high school and 
had run track in eighth and ninth grade in junior high.  He 
had quit school during his senior year of high school to join 
the Army.  The veteran explained that he had been treated 
prior to service in 1967 because of psychiatric difficulties 
in dealing with his father.  X-ray examination as part of a 
physical evaluation at that time had revealed hip or back 
abnormalities that were similar to the veteran's father, 
uncle, and grandfather.  The veteran's mother had inquired 
about the need for surgery, but surgery was not recommended.  
In service, he had slipped while carrying heavy equipment in 
the field during a training exercise.  He dislocated his 
right hip and landed on his back with the heavy equipment on 
his chest.  His symptoms had included a tingling down the 
backs of his legs and calves into his toes.  He had been 
taken to a hospital in an ambulance and was admitted for this 
injury.  Instead of allowing the veteran to convalesce, his 
superiors had retaliated against him for seeking medical 
attention by assigning him additional duties.  He 
subsequently fell off a railing while screwing in a light 
bulb.  He was readmitted to the hospital so that he could 
better recuperate.  His treatment included being placed in 
traction on his back with his legs elevated.  He was still 
using crutches when he was discharged from service.  He 
denied incurring any post-service injuries.  A Dr. Harris and 
a Dr. Johnson had considered surgery on the veteran's spine 
for damage to the sacrum at the time of the inservice 
injuries but had deferred the surgery due to the veteran's 
relative youth.

In a March 1984 decision by the Social Security 
Administration (SSA), the veteran was awarded disability 
benefits.  It was determined that he became disabled in 
November 1981 from severe pain to the back, hips, and knees, 
and significant personality disorders.

The veteran was hospitalized in from September 26, 1984, to 
September 29, 1984, at Salem Hospital for an overdose of 
Valium tablets.  He had had chronic pain for many years 
secondary to multiple hip problems.  X-ray examination of the 
veteran's hips showed healed osteotomies involving both 
proximal femurs.  There were defects from previous internal 
fixation devices.  The bones were well mineralized.  The 
relationship of the acetabulum to the femoral heads was 
satisfactory although there was certainly some shallowness to 
the left acetabular cavity.  Eburnation around the left 
sacro-iliac joint was noted.  There was evidence of bone 
effusion involving the lower three lumbar vertebrae.  The 
diagnoses were status post lumbar fusion and status post 
femoral osteotomies.  The appearance was satisfactory.

The veteran was again hospitalized at Salem Hospital from 
September 30, 1984, to October 20, 1984, for symptoms of 
chronic depression and chronic pain syndrome.  The veteran 
reported that he had first developed pain bilaterally in his 
hips while in the military.

In October 1984 Dr. Brennan noted that the veteran had 
undergone VA surgeries for removal of the hardware from his 
hips and spinal fusion.  Surgery on the veteran's right hip 
was being contemplated because of the veteran's complaints of 
intense groin pain.  Dr. Brennan recommended delay of any 
surgical reconstruction because of the veteran's relative 
youth and personality.

In April 1985 Dr. Brennan treated the veteran for complaints 
of increasing pain in his right hip with increasing 
functional disability.  The veteran inquired about a total 
hip replacement, but Dr. Brennan was not sure that the 
procedure was necessary.

In a January 1989 statement, Frank Graf, M.D., indicated that 
he had evaluated the veteran in October, November, and 
December 1988, in reference to injuries sustained by the 
veteran in July 1970.  He reviewed and summarized a July 1974 
hospitalization summary and radiographic images of the 
veteran's hip and low back taken in May 1988.  The veteran 
reported that he dislocated his right hip in a training 
exercise while carrying a 65-pound monitor base plate in July 
1970.  The veteran had had no back or hip pain prior to this 
accident but had had low back pain and hip pain over the 
years since 1970 ever since the accident.  Dr. Graf 
diagnosed:  lumbosacral injury in July 1970; bilateral hip 
injuries in 1970; aggravation of pre-existing congenital hip 
dysplasia through injury in 1970; chronic lower lumbar 
intersegmental inflammatory reaction secondary to injury in 
1970, with bone reactive change and progressive 
osteoarthritic change; status post lumbosacral fusion at L4-
L5 to S1; L3-L4 hypertrophic osteoarthritic change with 
probable progressive foraminal stenosis at L3-L4; 
degenerative disc disease above the levels of surgical 
fusion; status post osteotomies of the proximal femur with 
retained fragment, lateral plate fixation screw on the left 
and trochanteric wire on the right; and early hypertrophic 
osteoarthritic change of the bilateral femoral heads, with 
preservation of joint cartilage on the femoral and acetabular 
surfaces at present.  The summary diagnostic impression was 
dysplastic changes at both hips with poorly covered femoral 
heads, healed osteotomies of the proximal femur, retained 
fragment of lateral plate fixation screw on the left and 
trochanteric wire on the right, solid lumbosacral fusion 
documented on x-ray study, and early hypertrophic 
osteoarthritic change at both femoral heads with preservation 
of the joint cartilage of the femoral and acetabular 
surfaces.  Dr. Graf opined that the veteran's present 
condition was substantially and predominantly caused by his 
injury of July 1970 and the surgeries that followed in the 
management and treatment of that injury.  The veteran had a 
pre-existing condition at both hip joints, i.e., a dysplasia 
with underdevelopment of the acetabulum bilaterally.  This 
condition predisposed him to the effects of his injury of 
1970 with an increased vulnerability to that injury.  The 
veteran's lumbosacral condition was caused entirely by the 
July 1970 injury.

At a March 21, 1989 RO hearing, the veteran reiterated many 
of his assertions.  He testified that said he was very active 
prior to service and never had hip pain.  He had not played 
sports in high school, but he had participated in his high 
school's physical education program.  He also held rigorous 
part-time and summer jobs.  He had injured his hips and low 
back in a training exercise, twisting and dislocating his 
right hip and landing on his back with heavy equipment on his 
chest.  He was put on a stretcher and taken to a hospital via 
ambulance.  At the hospital, he was cut out of his clothes 
and hospitalized for approximately six days.  He was treated 
with traction and medication for pain.  He returned to his 
unit with a physical profile and on crutches.  His superiors 
retaliated against him for being the first member of the unit 
on sick call by assigned additional duties.  He stated that 
he was later assigned to work in the mess hall despite his 
pain and the fact that he was still using crutches.  There, 
the veteran ended up in a fight, which resulted in further 
treatment for his back.  He was taken to a hospital when he 
remained until his discharge.  His treatment included 
traction and medications.  Following his discharge from 
service, the veteran initially convalesced in the hope that 
his pain would subside.  After approximately six weeks, he 
was offered a job in the plumbing field.  When he began 
working, the pain in his lower back and hips began to worsen.  
He had much difficulty because of his back.  His mother 
referred him to Dr. Brennan at that time.  Dr. Brennan 
subsequently performed an osteotomy on each of the veteran's 
hip and had considered surgical fusion of the veteran's spine 
but deferred that because of the veteran's relative youth and 
the possibility of improvement.  The veteran had not 
sustained any traumatic injury to his hips or back following 
his discharge from military service.

The veteran's mother testified that she was a registered 
nurse.  The veteran had no hip disability or pain at the time 
when he was examined at Children's Hospital.  He had 
undergone a physical examination to rule out any physical 
explanation for the veteran's difficulty in adjusting to 
school.  The veteran was very active prior to service, and 
she recognized that he was having problems after separation 
from service.  She stated that he was a "semi-cripple" when 
he was discharged from service.  She said that as a child, 
the veteran was never hospitalized prior to service other 
than for his tonsils.

At an October 17, 1989 RO hearing, the veteran and his mother 
reiterated many of their assertions.  The veteran testified 
that he had been active in prior to service.  He had been 
active in varsity football in high school and had run varsity 
track in junior high for two years.  He had been injured 
initially while carrying large military equipment in a field 
exercise and again during a fight in the mess hall.  He 
injured his low back in the same training incident in which 
he injured his right hip.  He explained that when he had 
fallen onto his back with the military equipment on his 
chest, his lower back had landed on the magazine to his 
rifle.  Because he was unable to remember the subsequent 
details clearly, he suspected that he had been rendered 
unconscious due to the severe pain.  He was taken by 
ambulance to the hospital, where he was admitted and placed 
in traction.  The veteran described the system of traction 
that was used to suspend his legs.  The veteran's mother was 
unable to opine whether that system of traction would have 
been more appropriate for an injury to the hips or an injury 
to the spine because it could be used for either type of 
injury or both.  She stated that the veteran's reported 
symptoms from his initial injury of tingling in the calves 
and legs were typical of a back problem as opposed to a hip 
problem.  She explained that knee pain as opposed to calf 
pain would be expected with an injury to the trochanter area.  
She also recounted that the veteran never had any hip or back 
problems prior to military service.  The veteran had been 
examined at Children's Hospital as part of a complete 
physical examination to rule out physical causes for the 
veteran's difficulty adjusting socially to school.  The 
veteran and his representative explained that much of the 
history taken during the veteran's military service was 
erroneous perhaps because the veteran was heavily medicated.

In a January 13, 1990 letter, the veteran's mother, writing 
on behalf of the veteran, clarified the hearing testimony and 
reiterated many of her earlier statements.  Neither the 
veteran's father nor the veteran's uncle was ever treated for 
a hip disability.

In February 1990 the veteran was hospitalized at Salem 
Hospital for severe back pain in his right flank, which was 
initially treated as a ureteral calculus.  Because the 
veteran had a history of back problems and a spinal fusion, 
neurologic and later orthopedic consultation and treatment 
were also provided.  On neurologic consultation, the veteran 
reported that the pain had begun approximately three weeks 
previously and that he had been virtually at bedrest since 
that time.  The onset of the pain had occurred while the 
veteran was showering.  The veteran reported a history 
including osteotomies of his hips due to a traumatic injury.  
On surgical consultation, the veteran reported that the pain 
had been progressive for three months and that he had been 
virtually at bedrest for three weeks.  He had undergone a 
lower lumbar and sacral fusion from an injury sustained many 
years ago while the veteran was in the military.  The 
orthopedist, David Lovejoy, M.D., noted that the veteran's 
history included a lumbosacral fusion because of trauma to 
the veteran's back sustained in service.  The final diagnosis 
was right flank pain secondary to musculoskeletal pain.  The 
orthopedist opined that the musculoskeletal pain was 
secondary to the old spinal fusion.

At a December 3, 1990 Travel Board hearing, the veteran and 
his mother reiterated many of their assertions.  The veteran 
testified that his activities prior to his military service 
included running track for two years in junior high, playing 
varsity football for one year in high school, riding his 
bicycle, hiking, and water skiing.  After his initial injury 
in service, he was kept in traction for approximately five 
weeks.  The veteran testified that his second injury in 
service was the result of a fight with a superior and was not 
the result of a slip on the floor.  The veteran's mother 
testified that the only reason he underwent x-ray studies as 
a child was to rule out any physical conditions prior to a 
psychiatric evaluation.  When the veteran entered military 
service he was in good physical condition, but when he was 
discharged, he was in pain and was limping.  She took him to 
a doctor within a few weeks after separation.  The veteran's 
mother also provided a written statement in which she 
discussed the evidence that had been submitted previously.

By a letter dated in November 1991, the veteran reiterated 
many of his assertions.  He essentially argued that he 
incurred a back disability during service.  He pointed to the 
evidence contained in his claims folder that he believed 
supported his assertion.  He stated that his father and uncle 
had not ever had hip disabilities.

In an October 20, 1992 statement, the veteran's father stated 
that the veteran was not treated for hip or back pain in his 
early years.  He stated that he had never been diagnosed with 
or treated for dislocated hips.  His father and his uncle had 
also required no such treatment.  He related that he was a 
veteran himself and had worked as a plumber for thirty years.

In an April 7, 1994 letter, Dr. Watts indicated that he was 
retired, had no medical records relating to the veteran, and 
did not recall treating him.  He stated that the veteran's 
records might be located at Salem Hospital or Children's 
Hospital.

In a December 5, 1994 letter, a representative from 
Children's Hospital indicated that records relating to the 
veteran were currently unavailable from the hospital, and 
requested that the VA resubmit its information request in one 
month.

By a letter dated in March 1996, the Board requested a 
medical opinion from an independent medical expert (IME) 
regarding the etiology of the veteran's bilateral hip 
disability and low back disability, and asked him to opine as 
to whether there was in-service incurrence or aggravation of 
such disabilities.

In an April 4, 1996 letter, a private physician and IME, 
Michael McGuire, M.D., stated that he had reviewed the 
veteran's claims folder, including medical records, and had 
reached medical conclusions.  Dr. McGuire opined that the 
veteran had hip dysplasia of the right and left hips from 
birth as shown by x-ray evidence of congenital hip dysplasia.

He also opined that arthritis of both hips had been present 
prior to service.  Arthritis could not have developed during 
the veteran's eight-month period of military service.  The 
veteran's in-service falls in June and July 1970 merely 
provided an opportunity to examine the veteran and establish 
the degree of arthritis that had developed over a lifetime.

He stated that the manifestations of hip pathology during 
service were only a temporary or acute exacerbation of the 
pre-service hip disorders.  He opined, "[N]o progression 
would have occurred during [the veteran's eight-month period 
of service].  Certainly, no progression beyond the natural 
course of congenital hip disease, dysplasia and arthritis 
would have occurred."

With regard to the veteran's low back disorder, Dr. McGuire 
indicated that the correct pre-service diagnosis of pathology 
of the low back was lumbar spinal stenosis, secondary to 
spondylolysis of the fifth lumbar vertebrae.  He stated that, 
at most, the veteran's back symptoms during his period of 
service would be an acute exacerbation of a lifelong 
condition.  He opined that no injuries beyond the natural 
progress of the disorder occurred during service in 1970.

Dr. McGuire concluded, "Base[d] upon my review, and my 
understanding of the conditions involved, I believe that 
there is essentially no medical probability that the post-
service disability of either hip or the low back was a result 
of trauma during active service."

In a November 23, 1997 letter, Philo Willetts, M.D., stated 
that he had reviewed the veteran's medical records.  He 
stated that the veteran had sustained an injury to his 
dysplastic right hip during military service in June 1970.  
Dr. Willetts provided a summary of medical evidence in the 
veteran's claims file.  Dr. Willetts diagnosed bilateral 
congenital hip dysplasia with valgus and femoral flattening 
of the hips-preexisting; status post aggravation of the 
right hip while on active duty; status post bilateral varus 
de-rotational hip osteotomies; pre-existing congenital 
spondylolysis at L5 on the right, and congenital 
lumbarization of the first sacral vertebra; pre-existing T-11 
and T-12 vertebral body abnormalities-clinically 
insignificant; and status post surgical fusion of the 
lumbosacral spine with reported ongoing pain.

Dr. Willetts opined that the veteran clearly had pre-existing 
congenital dysplasia of both hips with abnormalities of both 
the sockets and femoral heads and proximal femurs existing 
three years prior to military service.  It appeared, however, 
that the veteran had been asymptomatic except for his 
abnormal walk until June 1970, when his hip pain began as a 
result of an injury.  Dr. Willetts reached this conclusion 
based on symptoms indicated in Dr. Masland's 1971 letter.  
Dr. Willetts explained also that had the veteran had 
persistent and ongoing hip and back pain, it would have been 
highly unlikely that he would have lasted through the first 
few weeks of his basic training.  Dr. Willetts stated that 
the veteran might well have progressed into bilateral hip 
arthritis regardless of his military service, given the 
significant hip joint deformities with which he was born; 
however, Dr. Masland had anticipated that the veteran would 
probably be able to avoid aggressive treatment.

With regard to the veteran's right hip, Dr. Willetts further 
opined, "The deterioration of [the veteran's] right hip 
condition appeared to have been materially and substantially 
accelerated in excess of what was anticipated by virtue of 
his injury [in June 1970]."  Dr. Willetts explained that the 
veteran had entered service with apparently asymptomatic 
hips, developed right hip pain while in service, and 
subsequently deteriorated to the point that he required 
surgery well in advance of what was otherwise anticipated in 
1967.  Thus, the treatment to the right hip was service-
related.

With regard to the veteran's left hip, Dr. Willetts noted 
that there was no contemporaneous indication of left hip 
complaints as a result of the June 1970 fall.  The veteran 
had left hip surgery in 1974-four years after the right hip 
injury.  Dr. Willetts stated, "It is not clear whether this 
left hip injury was directly linked to any accelerated 
deterioration from his Army duty or not, since the records do 
not adequately document [the veteran] having such symptoms 
within a reasonable period of time following his military 
service."  Although, Dr. Chandler had noted in approximately 
January 1971 that the veteran's left hip was a little 
symptomatic occasionally and examination at that time had 
shown some abnormal left hip motion, Dr. Chandler had also 
referred to the veteran's left hip as asymptomatic.  When Dr. 
Brennan had treated the veteran on October 29, 1973, although 
the veteran had complained of left low back pain extending to 
the buttock, Dr. Brennan had not been convinced that a left 
hip osteotomy would resolve the veteran's complaints of low 
back pain.

With regard to the veteran's back, Dr. Willetts noted that 
there was no contemporaneous indication of low back 
complaints as a result of the June 1970 fall.  The veteran 
had first complained of low back pain in October 1973.  In 
view of that, Dr. Willetts opined, "It is difficult to link 
this low back pain to his military service, in the absence of 
contemporary records of such symptoms."

Dr. Willetts concluded, "In summary, there appears to be 
clear and convincing evidence that military service 
significantly accelerated the anticipated course of 
deterioration of [the veteran's] preexisting congenital right 
hip dysplasia, thus resulting in surgery to the right hip the 
following year.  Linkage to left hip surgery and low back 
surgery is less clear, however.  Although it is possible that 
basic training and military activities, combined with 
subsequent post surgical unloading of the right hip did 
significantly accelerate left hip deterioration, this is not 
well substantiated in any of the records."


VCAA

VA has a duty to assist claimants in the development of facts 
pertinent to their claims.  Since this case was last before 
the Board in June 2000, the President, on November 9, 2000, 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  As noted previously, this case 
was last addressed by the Board in June 2000, prior to the 
passage of the VCAA.  Although the veteran and his 
representative have not been sent a letter specifically 
notifying them of the provisions of the VCAA, the Board finds 
that the veteran and his representative already have actual 
notice of each of the elements.  Specifically, the Board 
notes that in the March 2001 Appellant's Brief filed with the 
Court, the veteran and his attorney, who currently represents 
him before the Board, stated, "[A]ny further development of 
the record to comply with the new VCAA provisions or the old 
duty to assist statute, would serve no purpose."

In this case, the veteran is represented by counsel who has 
demonstrated that he is versed in the facts of this case and 
has demonstrated an understanding of how the law, including 
the VCCA and the implementing regulations, relate to those 
facts.  Since the Court remanded this case in November 2003, 
the veteran, through his attorney, has requested repeatedly 
that the Board issue a decision on his claims.  The veteran 
and his attorney were offered the opportunity to submit 
additional evidence argument.  The veteran's attorney 
submitted a copy of a recent decision by the United States 
Court of Appeals for the Federal Circuit but submitted no 
additional evidence and no argument regarding a failure of VA 
to comply with the VCAA.

This case has been pending for more than 15 years.  The 
principles of service connection, including the type of 
evidence necessary to substantiate claims of service 
connection, as they apply to the facts of this case have been 
delineated for the veteran on multiple occasions and argued 
before the Court and the Board by the veteran and his 
attorney.  Specifically, Supplemental Statements of the Case 
(SSOCs) dated in September 1995 and February 1999 have 
advised the veteran of the type of evidence necessary to 
substantiate his claims-evidence that pre-existing 
conditions permanently worsened as a result of his military 
service and evidence that the veteran's current low back 
disability is related to his military service.  The Board has 
remanded this case four times, twice, in March 1994 and 
January 1998, for the development of additional evidence.  
Both times the veteran and his representative were advised of 
the information and evidence that VA would seek to provide 
and the information and evidence the veteran was expected to 
provide.  There is no indication that there is additional 
evidence, either in the veteran's possession or in the 
possession of a medical care provider, layperson, or 
government agency that is relevant to the veteran's claims.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA treatment records, and private medical 
records have been obtained.  The search for records in this 
case has been exhaustive.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  VA obtained a medical opinion in 
April 1996 and the veteran provided a medical opinion from a 
private physician in November 1997.

Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.  Id.  VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  The Board agrees with the veteran's attorney and 
finds that VA has done everything reasonably possible to 
assist the veteran.  A remand or further development of these 
claims would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Further 
development and further expending of VA's resources is not 
warranted.  Further, the RO's efforts have complied with the 
instructions contained in the June 1990, June 1991, March 
1994, and January 1998 Remands from the Board.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  Any "error" to the 
veteran resulting from this Board decision does not affect 
the merits of his claims or his substantive rights, for the 
reasons discussed above, and is therefore harmless.  See 
38 C.F.R. § 20.1102 (2004).

Having determined that the duties to inform and assist the 
appellant have been satisfied, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2002).


Analysis

The Board must assess the credibility, and therefore the 
probative value, of proffered evidence of record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2004).

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In accordance with the presumptive service connection 
provisions, arthritis may be presumed to have been incurred 
during active military service if manifested to a degree of 
10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment.  38 C.F.R. 
§ 3.304(b) (2004).  A veteran who served during a period of 
war, as the veteran here, is presumed to be in sound 
condition when he entered into military service except for 
conditions noted on entrance medical examination.  
38 U.S.C.A. § 1111 (West 2002).  However, where there is 
"clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service, the presumption does not 
attach, and the issue becomes whether the disease or injury 
was aggravated during service.  Id.  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to a natural progress of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

The presumption of soundness attaches only where there has 
been an induction medical examination during which the 
disability about which the veteran later complains was not 
detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions."  38 C.F.R. § 3.304(b)(1) (2004).  

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the Government.  
See, e.g., Cotant v. Principi, 17 Vet. App. 117, 131 (2003); 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  
Importantly, VA Office of the General Counsel determined that 
VA must show by clear and unmistakable evidence that there is 
a pre-existing disease or disorder and that it was not 
aggravated during service.  See VAOPGCPREC 3-03 (July 16, 
2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's 
duty under the second prong of this rebuttal standard 
attaches.  Id.  The Board must follow the precedent opinions 
of the General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the recent decision of the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) in 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), issued on 
June 1, 2004, which summarized the effect of 38 U.S.C.A. § 
1111 on claims for service-connected disability:  

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness 
by clear and unmistakable evidence that the 
veteran's disability was both preexisting and not 
aggravated by service.  The government may show a 
lack of aggravation by establishing that there was 
no increase in disability during service or that 
any "increase in disability [was] due to the 
natural progress of the" preexisting condition. 
38 U.S.C. § 1153.  If this burden is met, then the 
veteran is not entitled to service-connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322. 

Wagner, 370 F.3d at 1096.

Before Wagner and VAOPGCPREC 3-03, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability pre-existed service.  
However, if VA met this burden, then it had the burden to 
rebut the presumption by a preponderance of the evidence (a 
lower standard) that the pre-existing disorder was not 
aggravated by service.  Now, VA must also show by clear and 
unmistakable evidence that the pre-existing disorder was not 
aggravated during service (a higher standard).  See 70 Fed. 
Reg. 230207-23029 (May 4, 2005) (amending 38 C.F.R. § 3.304);

In determining whether a disorder existed prior to entry into 
service, it is important to look at accepted medical 
principles including clinical factors pertinent to the basic 
character, origin, and development of the disorder.  
38 C.F.R. § 3.304(b)(1) (2004).  History given by the 
veteran, which conformed to accepted medical principles, in 
conjunction with basic clinical data, is probative evidence 
of the incurrence, symptoms, and course of the disorder.  
38 C.F.R. § 3.304(b)(2) (2004).

Because no pre-existing left hip, right hip, or low back 
problem was documented at the veteran's January 1970 
enlistment examination, the Board finds that the presumption 
of soundness attaches with respect to the left hip, right 
hip, and low back disabilities now claimed.  Thus, the burden 
is on VA to rebut the presumption by clear and unmistakable 
evidence that the disorders now claimed were both pre-
existing and not aggravated by service.  Lack of aggravation 
can be shown with competent evidence of no increase in 
disability during service or that any increase in disability 
is due to the natural progress of the pre-existing condition.  
If VA meets this burden, the claim would be denied, although 
the veteran is free to counter with evidence contrary to that 
cited by VA to show no aggravation or increase in disability.  
Barring this, the claim fails, and service connection is to 
be denied.


1.  Right hip

X-ray examination of the veteran's right hip in April 1967 
establishes that the veteran had a right hip disability, a 
valgus hip and hypoplasia of the acetabular cavity, that pre-
existed his entrance into service.  There is no competent 
medical evidence contrary to this evidence; thus, the first 
prong for overcoming the presumption of soundness-that there 
is clear and unmistakable evidence that the veteran's 
disability pre-existed his military service-has been 
rebutted.  

There remains, however, the question of whether there is 
clear and unmistakable evidence that the veteran's right hip 
disability was not aggravated by his military service.  Here, 
the Board concludes there is no clear and unmistakable 
evidence of record to rebut that prong of the presumption of 
soundness. 

Clearly the veteran was treated for an injury to his right 
hip during service.  Supporting the conclusion that there was 
no aggravation of the right hip disability during service is 
some evidence, including the notations in service that the 
veteran had had pain in his right hip prior to service and 
had been advised to have surgery on his right hip, that the 
veteran's pre-existing right hip disability did not increase 
in severity during service.  There is also evidence, 
including the April 1996 opinion of Dr. McGuire, that any 
increase in disability during service was due to the natural 
progress of the veteran's pre-existing right hip disability.  

Evidence suggesting aggravation includes the opinion by Dr. 
Willetts that the veteran's right hip had been asymptomatic 
prior to his military service and had deteriorated during 
service to the point that he had required surgery well in 
advance of what had been anticipated in 1967, prior to 
service.  The opinion of Dr. Willetts was based upon a 
careful review of the pre-, concurrent-, and post-service 
evidence contained in the veteran's claims folder.  Dr. 
Willetts provided a thorough rationale for his conclusions 
regarding the veteran's right hip.  Given the evidence 
contained in this opinion, the Board cannot clearly and 
unmistakably conclude that the veteran entered service with 
preexisting pathology of the right hip that was not 
aggravated by the veteran's service.

Because the presumption of soundness has not been rebutted, 
the question of aggravation is now irrelevant.  Applying the 
elements to establish service connection, the Board finds 
that, as noted by Dr. Willetts, the veteran has a current 
disability of dysplasia of the right hip, status post varus 
de-rotational hip osteotomy.  The veteran was treated for a 
right hip disability in service, and Dr. Willetts has 
attributed the veteran's inservice injury to the right hip to 
the veteran's need for surgery and his current disability 
status.  Although Dr. McGuire has concluded that the veteran 
was not entitled to service connection for a right hip 
disability because the veteran had a hip disorder and that 
service had not increased or progressed this condition beyond 
the natural course of the disability.  However, neither of 
these findings is relevant because the Board has determined 
that the presumption of soundness has been established and 
has not been rebutted in this case.  The fact remains that 
the veteran was treated for symptoms of his right hip 
disability during service.

The evidence is, at the very least, in equipoise regarding 
the veteran's claim because it indicates that he was 
diagnosed with a right hip disability during service and that 
he continues to have this disability.  Accordingly, the 
veteran is entitled to the application of the benefit of the 
doubt, see 38 U.S.C.A. § 5107(b), and the Board finds that he 
incurred a right hip disability as a result of his military 
service.


2.  Low back

X-ray examination of the veteran's lumbosacral spine in May 
1967 establishes that the veteran had low back disabilities, 
spondylolysis of the fifth lumbar vertebra on the right side 
and osteochondroses of the eleventh and twelfth thoracic 
vertebrae, that pre-existed his entrance into service.  There 
is no competent medical evidence contrary to this evidence; 
thus, the first prong for overcoming the presumption of 
soundness-that there is clear and unmistakable evidence that 
the veteran's disability pre-existed his military service-
has been rebutted.  There remains, however, the question of 
whether there is clear and unmistakable evidence that the 
veteran's pre-existing low back disabilities were or were not 
aggravated by his military service.

The Board finds that there is also clear and unmistakable 
evidence of record to rebut that prong for overcoming the 
presumption of soundness as regards the veteran's low back 
disorder.  

There is some evidence that the veteran complained of back 
pain in service.  The report of the July 20, 1970 medical 
board examination and the August 3, 1970 medical board report 
show a complaint of back pain.  However, these reports 
contain no diagnosis of a back disability and also contain 
medical opinions that the veteran's disabilities were not 
aggravated by service.  Further, on examination on June 17, 
1970, and July 29, 1970, the veteran's spine was evaluated as 
normal.  No diagnosis of a low back disability was made 
during the veteran's service.  Although the veteran filed a 
claim for service connection for pain in his back in 
September 1970, there is no evidence of medical treatment of 
the veteran's low back until October 1973, more than three 
years after the veteran's separation from service.  After 
reviewing the evidence contained in the veteran's claims 
folder, Dr. McGuire opined that the veteran's back symptoms 
during service were an acute exacerbation of a lifelong 
condition and that no injuries beyond the natural progress of 
the disorder occurred during service.  Dr. McGuire's opinion 
is supported by the medical evidence contemporaneous with the 
veteran's service contained in the claims folder.  Coupled 
with Dr. McGuire's opinion, and without any competent medical 
evidence to the contrary, this evidence establishes clearly 
and unmistakably that the veteran's low back disabilities 
that pre-existed his entrance into service did not undergo an 
increase in severity during his military service.  He 
concluded that symptoms complained of by the veteran related 
to those disabilities represented a temporary flare-up or 
were the result of the natural progress of those pre-existing 
disabilities.  Dr. Willetts, who reviewed the veteran's 
medical records in 1997, noted that the veteran first 
complained of low back pain in October 1973 and said, "It is 
difficult to link this low back pain to his military service, 
in the absence of contemporary records of such symptoms."  

Because the presumption of soundness has been rebutted by 
clear and unmistakable evidence that the veteran's 
spondylolysis of the fifth lumbar vertebra on the right side 
and osteochondroses of the eleventh and twelfth thoracic 
vertebrae both preexisted and were not aggravated by service, 
the veteran is not entitled to service connection for these 
disabilities.  See Wagner, 370 F.3d at 1096.

With regard to any other disabilities of the low back, in 
reviewing the post-service medical evidence of record, the 
Board notes that the veteran has been treated for a low back 
disability beginning in 1973, and there is post-service x-ray 
evidence of arthritis of the lumbosacral spine.  As noted 
above, service incurrence for arthritis may be presumed if 
the disease becomes manifest to a compensable degree within 
the first year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, however, the 
veteran's arthritis of the lumbosacral spine was not shown 
until after the one-year presumptive period.

The Board notes that the veteran has provided multiple 
statements and testified multiple times that he sustained low 
back trauma during service at the time he injured his right 
hip.  But the contemporaneously recorded service medical 
records do not corroborate his version of the facts.  Because 
there was no documented injury to the low back during service 
and no other low back disorders were noted in service and 
because the veteran was not treated for a low back disability 
(including arthritis) until at least three years after 
service, the Board concludes that the preponderance of the 
evidence shows that a low back disability was not incurred in 
service.

The Board finds further that the preponderance of the 
evidence demonstrates that the veteran's current low back 
disability is not the result of any event in active service 
and was not incurred in any applicable presumptive period 
thereafter.  Although the veteran clearly believes that his 
low back disability is related to his military service, his 
statements are not competent evidence to establish any such 
relationship.  The veteran is competent to report his 
experiences and readily observable symptoms.  Layno v. Brown, 
6 Vet. App. 465, 469-70 (1994).  However, as a layperson, the 
veteran is not competent to provide a medical diagnosis, such 
as coronary artery disease, or a medical nexus.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see Hayes v. 
Brown, 9 Vet. App. 67, 72 (1996) (holding that, although a 
lay person can certainly provide an account of symptoms he 
experiences, a lay person is not competent to provide a 
medical diagnosis).  Likewise, the similar assertions by the 
veteran's attorney that a low back disability was either 
incurred in or aggravated by the veteran's active military 
service are not competent medical evidence.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Because the veteran and his attorney are not shown to be 
medical professionals, they are not competent to make a 
determination that the veteran's current low back disability 
is related to his military service or any applicable 
presumptive period thereafter.  See Espiritu, 2 Vet. App. at 
95; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran's mother has also testified on several occasions 
and indicated in 1989 that she was a registered nurse.  Thus, 
she can be described as a medical professional.  In March 
1989, she testified that the veteran's reported symptoms 
following his initial injury, e.g. that of tingling in the 
calves and legs, were typical of a back problem as opposed to 
a hip problem.  Her description of what the veteran said he 
experienced in service does not match what the medical record 
from time period actually shows; her opinion on this matter 
is based on recollections rather than a review of the medical 
record, and as such, not deemed to be competent medical 
evidence.  Additionally, this statement does not provide a 
diagnosis of a back disorder, rather it is speculative in 
nature and adds nothing of substance to the medical record.  

She also reported that the veteran had never had any back 
problems prior to service, and that he had been examined at 
Children's Hospital to rule out physical problems as a cause 
for problems adjusting to school.  In his letter of March 11, 
1971, Dr. Masland provides a summery of his evaluation of the 
veteran in 1967.  He recites the medical findings in detail 
and indicates his intent to discuss the veteran's medical 
situation with his parents on their next visit.  His findings 
included notation of an exaggerated lumbar lordosis with an 
unusual loping gait.  This physician may never have followed 
up with the parents on these issues; however, the medical 
evidence showing a diagnosis related to the back exists 
despite her recollections.  

Similarly, the veteran's self-reported lay history, 
transcribed in some of the post-service medical records, that 
his low back disability began in service, does not constitute 
competent medical evidence of causality.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).

The Board notes that an April 1978 VA orthopedic consultation 
shows that the veteran reported that he injured his back 
during service.  The examiner noted that the disc at L4-L5 
was narrower than that at L3-L4 probably due to minimal 
degeneration following his acute back strain from heavy 
lifting in the service.  Similarly, in a January 1989 
statement, Dr. Graf opined that the veteran's lumbosacral 
condition was caused entirely by a July 1970 injury.  
However, the VA physician does not appear to have reviewed 
any of the other evidence before the Board, and Dr. Graf did 
not review any evidence dated earlier than July 1974, nearly 
four years after the veteran's separation from service.  
These opinions were based upon the veteran's unsubstantiated, 
self-reported history, and, as such, the opinions have little 
or no probative value.  See Cahall v. Brown, 7 Vet. App. 232, 
236 (1994) (noting that heavy reliance on a veteran's own 
recitation of medical history lessens the persuasive value of 
a physician's medical opinion); Reonal v. Brown, 5 Vet. App. 
458, 461 (1993) ("An opinion based upon an inaccurate 
factual premise has no probative value.").  While an 
examiner can render a current diagnosis based upon his 
examination of the veteran, an opinion regarding the etiology 
of the underlying condition, offered without a thorough 
review of the record, can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 
5 Vet. App. 177, 180 (1993).  This is particularly true 
where, as here, the service medical records are negative for 
any history of a low back injury or a diagnosis of a low back 
disability and where an October 1973 record from Dr. Brennan 
notes that the veteran had been "abusing" his low back in 
his post-service activities.  The Board is not bound to 
accept a medical opinion that is based on lay history where 
that history is unsupported by the medical evidence.  See 
Boggs v. West, 11 Vet. App. 334, 340 (1998), aff'd, 188 F.3d 
1335 (Fed. Cir. 1999).

In contrast to the opinions by Dr. Graf and the VA physician, 
Dr. Willetts, who reviewed the veteran's medical records in 
1997, noted that the veteran first complained of low back 
pain in October 1973 and said, "It is difficult to link this 
low back pain to his military service, in the absence of 
contemporary records of such symptoms."  As noted above, 
there actually some evidence that the veteran had complaints 
of back pain in service; however, Dr. McGuire who reviewed 
all of the relevant evidence contained in the veteran's 
claims folder, opined that the veteran's back symptoms during 
service were an acute exacerbation of symptoms and did not 
represent an additional disability of the low back.  Dr. 
McGuire opined that there was "essentially no medical 
probability that the post-service disability of . . . the low 
back was a result of trauma during active service."  The 
Board finds the thorough medical opinions of both of these 
physicians to be highly persuasive.

The preponderance of the evidence demonstrates that low back 
conditions, including arthritis of the lumbosacral spine, 
were not present during service or within one year after 
separation from service and were not caused by any incident 
of service; therefore, the veteran's claim for service 
connection must fail.  An acquired low back disability was 
not incurred in or aggravated by service.  In reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, because the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for a low back disability, the claim must be 
denied.




3.  Left hip

X-ray examination of the veteran's left hip in April 1967 
establishes that the veteran had a left hip disability, a 
valgus hip and hypoplasia of the acetabular cavity, that pre-
existed his entrance into service.  Further, Dr. McGuire 
explained in his April 1996 opinion that arthritis of the 
left hip, noted in service in June 1970, had been present 
prior to the veteran's service and could not have developed 
during the veteran's term of service.  Dr. McGuire explained 
that the injury to the veteran's right hip in service had 
merely provided an opportunity to examine the veteran and 
establish the degree of arthritis that had already developed 
in the veteran's left hip.  There is no competent medical 
evidence contrary to this evidence; thus, the first prong for 
overcoming the presumption of soundness-that there is clear 
and unmistakable evidence that the veteran's disability pre-
existed his military service-has been rebutted.  There 
remains, however, the question of whether there is clear and 
unmistakable evidence that the veteran's left hip disability 
was not aggravated by his military service.

The Board finds that there is also clear and unmistakable 
evidence of record to rebut that prong for overcoming the 
presumption of soundness.  There is some evidence that the 
veteran complained of left hip pain in service.  The report 
of the July 20, 1970 medical board examination and the August 
3, 1970 medical board report show a complaint of left hip 
pain.  However, these reports contain no diagnosis of a left 
hip disability other than the pre-existing hip disabilities 
and also contain medical opinions that the veteran's 
disabilities were not aggravated by service.  No diagnosis of 
a left hip disability, other than the pre-existing 
disabilities was made during the veteran's service.

Although the veteran filed a claim for service connection for 
pain in his left hip in September 1970, there is little 
medical evidence to support his claim of left hip pain at 
that time.  In January 1971, Dr. Chandler noted that the 
veteran's left hip was "occasionally slightly symptomatic" 
and referred to the left hip as the veteran's "asymptomatic 
hip."  Thereafter, there is no evidence of medical treatment 
of the veteran's left hip until October 1973, more than three 
years after the veteran's separation from service.  In July 
1974, more than four years after the veteran's injury to his 
right hip in service and his alleged injury to his left hip, 
Dr. Brennan described the veteran's left hip as being in 
"early symptoms."  At that time, the veteran underwent an 
elective left osteotomy derotation in varus on his left hip.

After reviewing the evidence contained in the veteran's 
claims folder, Dr. McGuire opined that the veteran's left hip 
pathology during service was an acute exacerbation of a 
lifelong condition and that no injuries beyond the natural 
progress of the disorder occurred during service.  Dr. 
McGuire explained that "[c]ertainly no progression beyond 
the natural course of congenital hip disease, dysplasia, and 
arthritis would have occurred" during the veteran's service.  
Dr. Willetts was unable to opine that the veteran's left hip 
disability worsened in service because the medical records 
did not document left hip symptoms within a reasonable time 
following the veteran's military service.  Dr. Willetts added 
that the claim that the veteran's left hip disability had 
been accelerated by the veteran's military service and post-
surgical unloading of the right hip was not well 
substantiated by the medical records.  The opinions of both 
of these physicians are supported by the medical evidence 
contemporaneous with the veteran's service, which each of the 
physicians had reviewed.

Although Dr. Graf opined in January 1989 that the veteran's 
left hip disability had been aggravated by an in-service 
injury, it is clear that his opinion was based on an 
erroneous assumption and erroneous history.  He did not 
review any medical evidence dated prior to July 1974, nearly 
four years after the veteran's separation from military 
service.  Service medical records are entirely negative for 
an injury of the left hip.  The records demonstrate treatment 
for injuries to the right hip, with subsequent x-ray studies 
of both hips.  There were no abnormal clinical findings 
consistent with functional limitation of the left hip.  There 
is only the documentation of the medical board of a complaint 
of left hip pain; however, these same records also note that 
the veteran's disabilities were not aggravated by his 
military service.  There is minimal evidence of left hip pain 
prior to October 1973.

The Board is not bound to accept the medical opinion from Dr. 
Graf because it is based on a lay history that is unsupported 
by the medical evidence.  See Boggs, 11 Vet. App. at 340.  
Accordingly, the Board finds that Dr. Graf's opinion has 
little or no probative value because it is based on an 
inaccurate factual premise.  See Reonal, 5 Vet. App. at 461.  
While an examiner can render a current diagnosis based upon 
his examination of the veteran, an opinion regarding the 
etiology of the underlying condition, offered without a 
thorough review of the record, can be no better than the 
facts alleged by the veteran.  Swann, 5 Vet. App. at 233; 
Cahall, 7 Vet. App. at 236.  In effect, Dr. Graf's opinion is 
mere speculation.  See Black, 5 Vet. App. at 180.

The Board notes that the veteran and his representative have 
asserted that a left hip disability was either incurred in or 
aggravated during the veteran's period of active service.  As 
laymen, however, they are not competent to render an opinion 
regarding diagnosis or etiology.  See Espiritu, 2 Vet. 
App. at 494-95; Grottveit, 5 Vet. App. at 93; Hayes, 9 Vet. 
App. at 72.  Similarly, the veteran's self-reported lay 
history, transcribed in some of the post-service medical 
records, that his left hip disability began in or was 
aggravated by his military service, does not constitute 
competent medical evidence of causality.  LeShore, 8 Vet. 
App. at 409.

Regarding the veteran's testimony and statements that a 
physician in service informed him that he would require 
surgery on his left hip because of his symptoms in service, 
the Board finds that although the original statement was 
purportedly made by a doctor, the statements in evidence are 
the veteran's assertions and, as such, are insufficient to 
constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 
69, 77 (1995) ("[T]he connection between what a physician 
said and a layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities is simply 
too attenuated and inherently unreliable to constitute 
'medical' evidence.").  Further, although the veteran is 
competent to report his experiences and readily observable 
symptoms, see Layno, 6 Vet. App. at 469-70, in instances 
where the veteran's statements many years later are not 
supported by the medical records contemporaneous with the 
time period discussed by the veteran, the Board has given 
significantly greater weight to the contemporaneous medical 
records.

The veteran's mother also testified that the veteran had 
never had any hip problems prior to service, and that he had 
been examined at Children's Hospital to rule out physical 
problems as a cause for problems adjusting to school.  As 
stated earlier, Dr. Masland's letter of March 11, 1971, 
provides a summery of his evaluation of the veteran in 1967.  
He recites the medical findings in detail and indicates his 
intent to discuss the veteran's medical situation with his 
parents on their next visit.  His findings included a steep 
acetabular roof bilaterally due to hypoplasia of the 
acetabular cavity concomant with valgus hips.  As stated 
earlier, Dr. Masland may never have followed up with the 
parents on these issues; however, the medical evidence 
showing a diagnosis related to the hips exists despite her 
recollections.  

The contemporaneously documented medical evidence from April 
1967 through July 1974, coupled with the opinions of Dr. 
McGuire and Dr. Willetts that rely on that evidence, and 
without essentially any probative medical evidence to the 
contrary, establishes clearly and unmistakably that the 
veteran's left hip disabilities that pre-existed his entrance 
into service did not undergo an increase in severity during 
his military service.  Any symptoms complained of by the 
veteran related to those disabilities represented a temporary 
flare-up or were the result of the natural progress of those 
pre-existing disabilities.  Those symptoms had not been noted 
for more than two years by October 1973 when the veteran 
again began to experience symptoms of his left hip 
disabilities.  The medical evidence does not suggest that the 
pre-existing left hip disabilities worsened during service.  
See Hunt v. Derwinski, 1 Vet. App. at 297.

Because the presumption of soundness has been rebutted by 
clear and unmistakable evidence that the veteran's valgus hip 
and hypoplasia of the acetabular cavity arthritis of the left 
hip both preexisted and were not aggravated by service, the 
veteran is not entitled to service connection for these 
disabilities.  See Wagner, 370 F.3d at 1096.


ORDER

Entitlement to service connection for a right hip disability 
is granted.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a left hip disability 
is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


